[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-12541         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JULY 25, 2011
                          ________________________        JOHN LEY
                                                            CLERK
                    D.C. Docket No. 1:08-cv-00219-MP-AK

TANYA L APONE,
                                                             Plaintiff - Appellant,

          versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant - Appellee.

                         ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (July 25, 2011)

Before EDMONDSON, HULL, and MARTIN, Circuit Judges.



PER CURIAM:
       Tanya Apone appeals the district court’s order affirming the Social Security

Commissioner’s denial of her application for disability insurance benefits. The

district court earlier had remanded the case back to the Commissioner with

instructions. No reversible error has been shown; we affirm.

       A person who applies for Social Security disability benefits must prove that

she is disabled. See 20 C.F.R. § 404.1512.1 The Social Security Regulations

outline a five-step sequential evaluation process for determining whether a

claimant is disabled. 20 C.F.R. § 404.1520(a)(4). The ALJ must evaluate (1)

whether the claimant engaged in substantial gainful work; (2) whether the

claimant has a severe impairment;2 (3) whether the severe impairment meets or

equals an impairment in the Listings of Impairments; (4) whether the claimant has

the residual functional capacity (“RFC”) to perform her past relevant work; and

(5) whether, in the light of the claimant’s RFC, age, education, and work

experience, there are other jobs the claimant can perform. Id.



       1
        Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).
       2
        Here, the Administrative Law Judge (“ALJ”) concluded that Apone suffered from the
severe impairments of degenerative disc disease of the lumbar and cervical spine, carpal tunnel
syndrome status-post release, degenerative joint disease of the knees, migraine headaches,
fibromyalgia, obesity, and an affective disorder.

                                                  2
       In the first decision, the ALJ concluded that Apone retained the ability to

handle objects on “at least an occasional basis,” but that she could not perform a

full range of light work. After consulting the Medical-Vocational Guidelines, the

ALJ determined that a significant number of jobs existed that Apone could

perform and, therefore, she was not disabled. But an ALJ must consult a

vocational expert (“VE”), and may not rely solely on the Guidelines, if the ALJ

concludes that the claimant is unable to perform a full range of work at a given

residual functional level or that the “claimant has nonexertional impairments that

significantly limit basic work skills.” See Phillips v. Barnhart, 357 F.3d 1232,

1242 (11th Cir. 2004) (internal quotation and citation omitted).3

       So, the Appeals Council instructed the ALJ, on remand, to elicit the

testimony of a VE to identify the number of jobs, if any, that Apone could perform

in the light of her manual dexterity limitations. The Appeals Council also

instructed the ALJ to evaluate further Apone’s mental limitations and provide

record evidence in support of any assessed mental limitations. On appeal, Apone

argues that the ALJ failed to comply with the remand order because the ALJ did




       3
       The VE is an expert on the kinds of jobs a person can perform based on her capacity and
impairments. Id. at 1240.

                                              3
not ask the VE the questions outlined in the remand order about her manual

dexterity limitations and asked the VE no questions about her mental impairment.

       Whether a court complied with a mandate is an issue of law that we review

de novo. See Ad-Vantage Tel. Directory Consultants, Inc. v. GTE Directories

Corp., 943 F.2d 1511, 1517 (11th Cir. 1991) (where this Court reviewed

compliance with its own mandate). A court “may not alter, amend, or examine the

mandate, or give any further relief or review, but must enter an order in strict

compliance with the mandate.” Piambino v. Bailey, 757 F.2d 1112, 1119 (11th

Cir. 1985).4

       Here, because the ALJ solicited opinions from the VE on remand, instead of

relying on the Guidelines, the ALJ complied with the remand order. The ALJ’s

questions to the VE clearly incorporated Apone’s limitations in manual dexterity.

In one hypothetical, the ALJ included a limitation that a person occasionally could

use their upper extremities for repetitive use in pushing and pulling; and the VE

replied that the person could work as a security officer or security guard because

those positions required light exertion and were semi-skilled. In another



       4
       In general, our review of the Commissioner’s decision is limited to whether substantial
evidence supports the decision and whether the correct legal standards were applied. Wilson v.
Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). But here, Apone challenges only whether the
ALJ complied with the remand order.

                                               4
hypothetical, the ALJ stated that a person could occasionally lift, carry, push and

pull, and use their arms on a repetitive basis. The VE responded that this person

could work as a cashier or fast-food worker. And if a person further was restricted

to only occasionally handling items, like Apone, that person still could work,

according to the VE, as a surveillance system monitor or a charge account clerk,

both sedentary jobs. Apone makes no challenge to the ALJ’s findings about her

manual dexterity limitations and fails to explain how the ALJ’s hypothetical

questions to the VE ignored the remand order.

         And about Apone’s limitations because of her mental impairment, the ALJ

listed specifically her non-exertional limitations in the RFC determination, noting

that she had the ability to perform only simple, routine, and repetitive tasks.

Contrary to Apone’s assertions, the ALJ posed these non-exertional limitations in

a hypothetical to the VE. In addition, the ALJ followed the mandate in discussing

the record evidence about Apone’s mental impairment and assessing her ability to

work in spite of the impairment. Apone’s appellate assertion that the hypothetical

should have included that her mental impairment required her to take longer and

more frequent breaks from working simply is unsupported by record evidence.

         Apone has failed to demonstrate the ALJ’s non-compliance with the remand

order.

                                          5
AFFIRMED.




            6